RichaRdson, C. J,
delivered the opinion of the court..
This is a very plain case. The plaintiff sold to Shute and Benton all his crockery ware. It does not appear-, that the vendees were to have any credit for the price. The plaintiff then had a lien upon the goods for the price, and a right to retain them until the price was paid. He had also, alright to stop them in transitu, on the failure of Shute and Benton. 2 D. & E. 63, Lukbarrow v. Mason; 1 H. Bl. 357, S. C. ; 6 East, 21, note, S. C. ; 4 Bing. 516 and 579 6 B. & C. 422, Coates v. Railton; 2 Caine’s Rep. 44; 4 B. & C. 941, Bloxam v. Sanders; 7 Mass. Rep. 453.
A part of the goods were at Concord, and a part at Portsmouth ; the- goods at Concord were delivered. With respect to these, the contract was completed, and the title vested in Shute and Benton. But this delivery pf the goods at Concord, was not a delivery of the good's at. Portsmouth, and within the principle that a delivery ©f part, is in law, a delivery of the whole. That princi-nle applies only where there has been a delivery of part ©fan entire cargo, or parcel, without any intent to sepa-yate, that part from the rest. 1 New. Rep. 69, Hammond v. Anderson; 2 H. Bl. 504, Slubey v. Hayward; 4 Starkie’s, Ev. 1641.
*237The goods at Portsmouth were to be transported to Concord, and delivered to Shute and Benton, by the plaintiff', and until thus actually delivered to the ven-dees, they could not be considered as so in the possession of Shute and B&nton, as to put an end to the plaintiff’s lien, or to his right to stop in transitu. 2 M. & S. 397, Bush v. Davis ; 15 Johns. 349, McDonald v. Hewett; 5 Taunt. 617, Shepley v. Davis.
: The carrier was the agent of the plaintiff, and it does not appear that he had any authority to deliver the goods to Shute and Benton. The circumstance that the goods were taken with their assent, is therefore wholly immaterial. The goods were in possession of the plaintiff', and he had a right, under the circumstances, to reclaim them. They could not then be legally attached as the property of Shute and Benton by the defendant. 2 Starkie’s N. P. C. 337, Houlditch v. Desanges.

Judgment for the plaintiffs